NOTICE OF ALLOWANCE
Allowable Subject Matter
Claims 1-16 and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
As the closest reference, BOBAY discloses for claim 1 as discussed in the office action mailed on 3/25/2022.
BOBAY fails to show:
generate a random or pseudo random number;
identify a firmware image associated with the vehicle theft-prevention apparatus;
generate a local hash of the firmware image using the random or pseudo random number as a seed;
send a request to hash the firmware image executing on the vehicle theft-prevention apparatus using the random or pseudo random number as the seed;
receive a result of the hash of the firmware image using the seed; and
compare the result from the vehicle theft-prevention apparatus to the local hash.
Similarly for claims 11 and 16 the same reasoning applies for allowance given the similarity in claims amendments.
	These features, in combination with the other features of the claims, are not anticipated by, nor made obvious over, the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        6/9/2022